Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I consisting of claims 1-19 in the reply filed on 01/04/2022 is acknowledged. Claims 1-19 are cancelled while new claims 22-32 were submitted that are still directed to the invention in group I.
Claims 20-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim, and subsequently cancelled. Election was made without traverse in the reply filed on 1/04/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Miller on 2/22/2022.

The application has been amended as follows:

The Abstract has been amended as follows:

A network of automated launch and recovery platforms (LRPs) for at least one aircraft- type aerial vehicle (UAV) which automatically perform cyclic tasks of preparation, launch, and recovery without manual operation 

Claims 22, 30, and 32 have been amended as follows:

22. (Amended) An automated launch and landing platform (LLP) for an unmanned aircraft-type aerial vehicle (UAV) that is located within a plane along X axis, Y axis and Z axis, the LLP comprises: 
an unmovable foundation (UmF) that is immovably mounted on a surface in the plane along the X axis and the Z axis such that the Y axis is perpendicular to the UmF; 

two angled support racks fixed to the RF, which are connected by a rotatable shaft in an upper portion, wherein the rotatable shaft rotates around its own axis and is driven by a drive mounted at the rotatable shaft;
a rotatable leverage that is fixed, at one end, to the rotatable shaft connected to the RF, thereby rotating the rotatable leverage, and is fixed, at another end, to a docking device that is configured to engage to a UAV leverage that is driven by the UAV drive, 
wherein the LLP has length and width in the X axis and Z axis directions that do not exceed 1.5 times a wing span of the UAV, and the wing span of the UAV is smaller than a distance between the angled support racks of the RF, 
wherein a height of the RF is greater than a total length of the rotatable leverage fixed by means of the docking device of the UAV, taking into account a maximum possible deviation of the UAV during launch and landing, so as to enable the UAV to pass in the lowermost point of the LLP;
wherein an angle of the rotatable leverage is 5°-28° along the Y axis during the launch;
wherein during the UAV landing, the rotatable leverage and the UAV leverage are mounted such that a displacement of the axis of the rotatable leverage relative to the UAV leverage at a moment of contact is not more than a half of the width of the UAV;
the LLP further comprises:
a traffic control subsystem that is configured to provide an interaction between the LLP and the UAV during the launch and the landing, wherein the traffic control subsystem comprises a controller, a radio exchange channel between the LLP and the UAV, an emitter having a selected range or a reflector configured to adjust a flying trajectory of the UAV; and
a launch and landing subsystem that is configured to provide an initial UAV speed necessary for launch, and to ensure a capture during the landing by means of the rotatable leverage of the LLP, and to ensure a dissipation of a kinetic energy of the UAV that is captured by the rotatable leverage during the landing, wherein the launch and landing subsystem includes a microcontroller.

30. (Cancelled) 
32. (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 22, the closest prior art on record is Wyrobek (US 2018/0079530).

	Wyrobek discloses:
	An automated launch and landing platform (LLP) for an unmanned aircraft-type aerial vehicle (UAV) that is located within a plane along X axis, Y axis and Z axis (Paragraph [0039]), the LLP comprises: 

… 
wherein the LLP has length and width in the X axis and Z axis directions that do not exceed 1.5 times a wing span of the UAV, and the wing span of the UAV is smaller than a distance between the angled support racks of the RF (Fig. 5F), 
…
the LLP further comprises:
a traffic control subsystem that is configured to provide an interaction between the LLP and the UAV during the launch and the landing, wherein the traffic control subsystem comprises a controller, a radio exchange channel between the LLP and the UAV, an emitter having a selected range or a reflector configured to adjust a flying trajectory of the UAV (Paragraphs [0092]-[0097]); and
…
…wherein the launch and landing subsystem includes a microcontroller (Paragraph [0070]).

	However, Wyrobek does not disclose: 
…
a rotatable foundation (RF) that is mounted on the UmF, the RF is configured to rotate around the Y axis of the UmF to enable UAV launch or landing against wind, the rotatable foundation being driven by a drive;

a rotatable leverage that is fixed, at one end, to the rotatable shaft connected to the RF, thereby rotating the rotatable leverage, and is fixed, at another end, to a docking device that is configured to engage to a UAV leverage that is driven by the UAV drive, 
…
wherein a height of the RF is greater than a total length of the rotatable leverage fixed by means of the docking device of the UAV, taking into account a maximum possible deviation of the UAV during launch and landing, so as to enable the UAV to pass in the lowermost point of the LLP;
wherein an angle of the rotatable leverage is 5°-28° along the Y axis during the launch;
wherein during the UAV landing, the rotatable leverage and the UAV leverage are mounted such that a displacement of the axis of the rotatable leverage relative to the UAV leverage at a moment of contact is not more than a half of the width of the UAV;
…
…
a launch and landing subsystem that is configured to provide an initial UAV speed necessary for launch, and to ensure a capture during the landing by means of the rotatable leverage of the LLP, and to ensure a dissipation of a kinetic energy of the UAV that is captured by the rotatable leverage during the landing, ….

claims 22-29 and 31, the claims are dependent on allowable claim 22 and are therefore deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/D.T.R./Examiner, Art Unit 3663                    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/23/2022